

EXHIBIT 10.7


TRANSACTION SYSTEMS ARCHITECTS, INC.
2002 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
Amended and restated effective March 9, 2004
Amended by the Board of Directors on March 7, 2006
 
                1. Approval of the Plan. The Plan was originally approved by the
Board in January 2002 and by the stockholders at the Annual Meeting of
Stockholders held on February 19, 2002. The amendment and restatement of the
Plan effective March 9, 2004 was approved by the Board in December 2003 and by
the stockholders at the Annual Meeting of Stockholders held on March 9, 2004.


2. Purpose of the Plan. The purpose of the Plan is to promote the long-term
growth of the Company by increasing the proprietary interest of Non-Employee
Directors in the Company and to retain highly qualified and capable Non-Employee
Directors.


3. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:


"Board" shall mean the Board of Directors of the Company.


“Change in Control” means the occurrence of any of the following events:


(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:


(1) for purposes of this paragraph (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any subsidiary of the Company, (C) any acquisition of Voting Stock of
the Company by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company, and (D) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of subparagraph (i)(3) below;


(2) if any Person is or becomes the beneficial owner of 20% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of subparagraph (i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;


(3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 20% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and


(4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 20%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or


(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or


(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any subsidiary of the Company or such
entity resulting from such Business Transaction) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the Board of Directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or


(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of paragraph (iii).


"Code" shall mean the Internal Revenue Code of 1986, as amended.


"Company" shall mean Transaction Systems Architects, Inc.


"Disability" shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.


"Duman" and "Alexander" shall mean Mr. Gregory J. Duman and Roger K. Alexander,
respectively, each presently a nominee for election to the Board as a
Non-Employee Director.


"Employee" shall mean an employee of either the Company or any subsidiary
thereof.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


"Fair Market Value" shall mean the closing price (last trade) on the date in
question, as such price is reported by the National Association of Securities
Dealers on the NASDAQ National Market or any successor system for a share of
Class A Common Stock of the Company.


“Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.


"Option" shall mean an option to purchase Shares granted under the Plan.


"First Option Grant Date" shall mean March 4, 2002.


“Option Grant Date” shall mean the date an Option is granted to a Non-Employee
Director under the Plan.


"Optionee" shall mean a Non-Employee Director of the Company to whom an Option
has been granted under the Plan.


"Non-Employee Director" shall mean a director of the Company who is not an
employee of the Company or any subsidiary of the Company at the time any option
is granted hereunder. For so long as an individual continues to serve without
interruption as either a Non-Employee Director or an Employee subsequent to
his/her receipt of an option hereunder, said person shall for purposes of those
options previously granted hereunder continue to be considered a Non-Employee
Director.


"Plan" shall mean the Transaction Systems Architects, Inc. 2002 Non-Employee
Director Stock Option Plan, as amended from time to time.


"Shares" shall mean shares of the Class A Common Stock of the Company.


"Stock Option Agreement" shall mean a written agreement between a Non-Employee
Director and the Company evidencing an Option in such form as the Board shall
approve.


“Voting Stock” means securities entitled to vote generally in the election of
directors.


4. Administration of the Plan. The Plan shall be administered by the Board. The
Board shall be authorized to interpret the Plan and may, from time to time,
adopt, amend and rescind such rules, regulations and procedures as it may deem
advisable to implement and administer the Plan. The interpretation and
construction by the Board of any provision of the Plan, any Option granted
hereunder or any agreement evidencing any such Option shall be final, conclusive
and binding upon all parties.


All expenses and liabilities incurred by the Board in the administration of the
Plan shall be borne by the Company. The Board may employ attorneys, consultants,
accountants or other persons in connection with the administration of the Plan.
The Company, and its officers and directors, shall be entitled to rely upon the
advice, opinions or valuations of any such persons. No member of the Board shall
be liable for any action, determination or interpretation taken or made in good
faith with respect to the Plan or any Option granted hereunder.


The Board shall have full power and authority to interpret and construe the Plan
and adopt such rules and regulations as it shall deem necessary and advisable to
implement and administer the Plan. All such interpretations, rules and
regulations shall be conclusive and binding on all parties.


5. Life of Option Grants. Notwithstanding and term or conditions to the contrary
stated herein, no Option granted under the Plan shall be exercisable, in whole
or in part, after 10 years from the date of grant.


6. Specific Option Grants. On the First Option Grant Date, the following grants
of Options shall be made:


(i) Duman shall be granted an Option to purchase 20,000 Shares; and


(ii) Alexander shall be granted an Option to purchase 16,000 Shares.


7. Other Option Grants. Beginning on the day after the Annual Meeting of
Stockholders held on February 19, 2002, any individual who is for the first time
either duly appointed by the Board or elected by the Stockholders as a
Non-Employee Director shall on the date of either such appointment or election
be granted an Option to purchase 20,000 Shares. Beginning with the Annual
Meeting of Stockholders held on February 27, 2003, each Non-Employee Director
who is a duly elected member of the Board upon the conclusion of that or any
subsequent Annual Meeting of Stockholders and who has previously served as a
Non-Employee Director shall be granted an Option to purchase 4,000 shares on the
date of such Annual Meeting of Stockholders.


8. Option Agreement. Each Option granted under the Plan shall be evidenced by a
Stock Option Agreement. No person shall have any rights under any Option granted
under the Plan unless and until the Company and the person to whom such Option
shall have been granted shall have executed and delivered a written Option
Agreement. Exclusive of the Exercise Price, date of grant, and the time of
exercise, the terms and conditions of each Option Agreement shall be determined
by the Board.


9. Shares Subject to the Plan. Subject to adjustment as provided in Section 15,
the aggregate number of Shares which may be issued or delivered upon the
exercise of Options shall not exceed 250,000 Shares. The Shares that may be
subject to Options may be either authorized and unissued shares or shares
reacquired at any time and now or hereafter held as treasury stock, as the Board
may determine.


10. Non-Transferability of Options. Options shall not be transferable otherwise
than by will or the laws of descent and distribution, or pursuant to a domestic
relations order (within the meaning of Rule 16a-12 of the Securities Exchange
Act of 1934, as amended), and during an Optionee's lifetime an Option shall be
exercisable only by the Optionee or any permitted transferee.


11. Non-Qualified Options. Each Option issued hereunder shall not constitute nor
be treated as an "incentive stock option" as defined in Section 422 of the Code
or an option described in Section 423(b) of the Code: each Option will be a
"non-qualified stock option" for federal income tax purposes.


12. Exercise Price. The Option exercise price per share under each Option shall
be equal to 100% of the Fair Market Value per Share subject to the Option on the
Option Grant Date.


13. Exercise of Options. Subject to Section 11, an Option may not be exercised
during the first year after the Option Grant Date. For any outstanding Option
granted prior to March 9, 2004, after the first anniversary of the Option Grant
Date, it may be exercised as to not more than 331/3% of the Shares available for
purchase under the Option and, after each of the second and third anniversaries
of the Option Grant Date, it may be exercised as to not more than an additional
33 1/3% of such shares plus any shares as to which the Option might theretofore
have been exercisable but shall not have been exercised. Options granted on or
after March 9, 2004 (following the Annual Meeting of Stockholders) may be
exercised as to 100% of the Shares available for purchase under the Option upon
the first anniversary of the Option Grant Date. No option shall be exercised
later than ten years after the Option Grant Date.


Except as provided in this Section 13, all Options granted to a Non-Employee
Director shall automatically be forfeited by such person at the time such person
shall cease to be a Non-Employee Director, provided, however that an Optionee
may exercise then-vested options within 30 days after termination unless said
termination of results from an act of (a) fraud or intentional misrepresentation
or (b) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any direct or indirect majority-owned subsidiary of the
Company, by such Non-Employee Director. The determination of whether termination
resulted from such act shall be made by the Board, whose determination shall be
conclusive. If service by the Optionee as a Non-Employee Director terminates by
reason of Disability, the unexercised portion of any Option held by such
Optionee at that time may be exercised within one year after the date on which
the Optionee ceased to serve as a Non-Employee Director, but no later than the
date the Option expires, and to the extent that the Optionee could have
otherwise exercised such Option if it had been completely exercisable. To the
extent that the Optionee is not entitled to exercise the Option on such date, or
if the Optionee does not exercise it within the time specified, such Option
shall terminate. The Board shall have the authority to determine the date an
Optionee ceases to serve as a Non-Employee Director by reason of his Disability.
If an Optionee dies while serving as a Non-Employee Director of the Company (or
dies within a period of 30 days after termination of his service as a
Non-Employee Director for any reason other than Disability or within a period of
one year after termination of his service as a Non-Employee Director by reason
of Disability), the unexercised portion of any Option held by such Optionee at
the time of his death may be exercised within one year after the date of such
Optionee's death, but no later than the date the Option expires, and to the
extent that the Optionee could have otherwise exercised such Option if it had
been completely exercisable. Such Option may be exercised by the executor or
administrator of the Optionee's estate or by any person or persons who shall
have acquired the Option directly from the Optionee by bequest or inheritance.
To the extent that the Option is not entitled to be exercised on such date or if
the Option is not exercised within the time specified, such Option shall
terminate.


An Option may not be exercised for a fraction of a Share. An Option shall be
deemed to be exercised when written notice of such exercise has been given to
the Company in accordance with the terms of the Stock Option Agreement by the
Optionee entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.
Payment for the Shares upon exercise of an Option shall be made in cash, by
certified check, or by any other method of payment that may be permitted under
applicable law and authorized by the Board. Each exercise of an Option shall
reduce, by an equal number, the total number of Shares that may thereafter be
purchased under such Option.


14. Acceleration of Options. Notwithstanding any other provision of the Plan to
the contrary, all Options granted under the Plan shall become immediately
exercisable upon the occurrence of a Change in Control of the Company if the
Optionee holding such Option is a Non-Employee Director of the Company or any
subsidiary of the Company on the date of the consummation of such Change in
Control.


15. Adjustments. In the event that the outstanding Shares shall be increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation, effected
without the receipt of consideration by the Company, through reorganization,
merger or consolidation, recapitalization, reclassification, stock split,
reverse stock split, split-up, combination or exchange of shares or declaration
of any dividends payable in Shares, the Board shall appropriately adjust,
subject to any required action by the stockholders of the Company, (i) the
number of Shares (and the Option exercise price per share) subject to the
unexercised portion of any outstanding Option (to the nearest possible full
share), and (ii) the number of Shares for which Options may be granted under the
Plan, as set forth in Section 9 hereof, and such adjustments shall be final,
conclusive and binding for all purposes of the Plan. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option.


Notwithstanding the foregoing, in the event of (i) any offer or proposal to
holders of the Company's Shares relating to the acquisition of their Shares,
including, without limitation, through purchase, merger or otherwise, or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, or (iii) the dissolution or
liquidation of the Company, the Board may make such adjustment as it deems
equitable in respect of outstanding Options (and in respect of the Shares for
which Options may be granted under the Plan), including, without limitation, the
revision, acceleration, cancellation, or termination of any outstanding Options,
or the change, conversion or exchange of the Shares under outstanding Options
(and of the Shares for which Options may be granted under the Plan) into or for
securities or other property of another corporation. Any such adjustments by the
Board shall be final, conclusive and binding for all purposes of the Plan.
 
               16. Amendment of the Plan. (a) The Board may amend the Plan from
time to time as it deems desirable in its sole discretion without approval of
the stockholders of the Company, except to the extent stockholder approval is
required by Rule 16b-3 of the Exchange Act, applicable NASDAQ National Market or
stock exchange rules, applicable Code provisions, or other applicable laws or
regulations. Notwithstanding the foregoing, in no event shall the Board amend
Section 16(b) of the Plan in whole or in part without approval of the
stockholders of the Company.
 
        (b) The Board shall not, without the further approval of the
stockholders of the Company, authorize the amendment of any Option outstanding
at any time to reduce the Option exercise price per share. Furthermore, no
Option shall be canceled and replaced with awards having a lower Option exercise
price per share without further approval of the stockholders of the Company.
This Section 16(b) is intended to prohibit the repricing of “underwater” Options
and shall not be construed to prohibit the adjustments provided for in Section
15 of the Plan.


17. Termination of the Plan. The Board may terminate the Plan at any time in its
sole discretion. No Option may be granted hereunder after termination of the
Plan. The termination or amendment of the Plan shall not alter or impair any
rights or obligations under any Option previously granted under the Plan in any
material adverse way without the affected Optionee's consent.


18. Modification, Extension and Renewal of Options. Within the limitations of
the Plan and subject to Sections 15 and 16, the Board may modify, extend or
renew outstanding Options or accept the cancellation of outstanding Options for
the granting of new Options in substitution therefor. Notwithstanding the
preceding sentence, except for any adjustment described in Section 15, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights or obligations under any Option previously granted under the
Plan in any material adverse way without the affected Optionee's consent.


19. Governing Law. The Plan and all Stock Option Agreements executed in
connection with the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to conflict of laws
principles.


20. Successors. The Plan is binding on and will inure to the benefit of any
successor to the Company, whether by way of merger, consolidation, purchase, or
otherwise.


21. Severability. If any provision of the Plan or any Stock Option Agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan or Stock Option Agreement,
and the Plan and each Stock Option Agreement shall each be construed and
enforced as if the invalid provisions had never been set forth therein.


22. Plan Provisions Control. The terms of the Plan govern all Options granted
under the Plan, and in no event will the Board have the power to grant any
Option under the Plan that is contrary to any of the provisions of the Plan. In
the event any provision of any Option granted under the Plan shall conflict with
any term in the Plan, the term in the Plan shall control.


23. Headings. The headings used in the Plan are for convenience only, do not
constitute a part of the Plan, and shall not be deemed to limit, characterize,
or affect in any way any provisions of the Plan, and all provisions of the Plan
shall be construed as if no captions had been used in the Plan.


24. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any Shares which are subject to an Option unless and
until such person becomes a stockholder of record with respect to such Shares.